Citation Nr: 1429066	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  07-13 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether the Veteran's son, M.J., is entitled to recognition as a helpless child on the basis of permanent incapacity for self-support prior to reaching the age of 18 years.  

(The issue of whether an August 1995 decision of the Board of Veterans' Appeals, which found that a claim for service connection for a psychiatric disorder was not well-grounded, should be revised on the basis of clear and unmistakable error (CUE) will be addressed in a separate decision to be issued at a later date.)


REPRESENTATION

Appellant represented by:	Harold Hoffman-Logsdon, III, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2009, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In May 2012 the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.  

In an August 2012 decision, the Board denied recognition of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court issued a Memorandum Decision vacating that part of the Board's decision which denied recognition of the Veteran's son as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 and remanding the claim to the Board for further proceedings.

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a medical opinion regarding whether the Veteran's son was permanently incapable of self-support as of his 18th birthday.  On remand, the Veteran should also be afforded the opportunity to provide any necessary releases to allow VA to obtain any additional medical records which are pertinent to this claim.  

The Veteran is advised that in order to substantiate his claim for recognition of his son, M.J., as a helpless child on the basis of permanent incapacity for self-support prior to reaching the age of 18 years, the evidence must show that, by reason of mental or physical defect, he was permanently incapable of self-support as of his 18th birthday.  Evidence in support of this contention would include, but is not limited to, statements and reports from physicians and other medical personnel; statements from persons including family members, friends, teachers, schoolmates, counselors, and any others who knew both M.J. and were aware of his capability for self-support as of his 18th birthday. The Veteran is advised that with any requests made by the RO to him as directed below, he may submit such evidence. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his son, M.J., pertinent to the question of whether he was permanently incapable of self-support prior to reaching age 18.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file/e-folder.  

A specific request should be made for: (1) records from Detroit Receiving Hospital, dated prior to May 1999, and (2) records from Aurora Hospital, dated prior to November 1996.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the claims file/e-folder, schedule the Veteran's son, M.J., for a VA examination to determine whether he was permanently incapable of self-support as of his 18th birthday.    

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner must provide an opinion as to whether M.J. was permanently incapable of self-support as of his 18th birthday in July 1996 as a result of a mental or physical disability.  

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, his or her attention is drawn to the following:

* A May 1994 psychiatric evaluation reports that M.J. had been referred by his school counselor.  According to his mother, he had refused to go to school for two months and was very isolative, withdrawn, and preoccupied and did not take care of his basic needs, including hygiene.  His behavior was described as deteriorating for two to three months.  He reportedly stayed home most of the time, slept all the time, and did not seem to have an interest in doing anything.  The psychiatrist described an incident in March 1994 when M.J. was refused permission to use the lavatory by his teacher and he was unable to control his bladder, urinating on himself.  M.J. reported feeling very embarrassed in front of his classmates and described being teased after this incident.  He reported that he felt "tortured by the kids" and told his teacher several times.  

* On examination in May 1994, M.J. was very shy with a flat affect.  He was very anxious and tense.  He seemed to have no energy and spoke in a very low voice.  He reported not being able to "deal with" being teased at school.  He described having hardly one or two close friends and admitted to neglecting his hygiene.  Speech was clear but very concrete.  Thought processes appeared loose and evasive.  He was not psychotic and he denied any suicidal thoughts or plan.  Sleep and appetite were good.  Insight was limited and judgment was adequate.  The Axis I diagnoses were separation anxiety disorder and identity disorder of adolescence.  The Axis II diagnosis was schizoid personality disorder.  

* M.J. underwent psychological testing in July and August 1994.  The September 1994 report indicates that M.J. appeared to have low self-esteem and little self-confidence.  He made intermittent eye contact, but appeared interested and paid attention to instructions.  Mood was good but, at times, too giggly.  He was able to attend well during the testing sessions.  Testing revealed intellectually deficient functioning in the area of perceptual organization and verbal comprehension and low average functioning in the area of freedom from distractibility (concentration) and processing speed.  However, due to the interest scatter, the examiner opined that the scores appeared to be invalid measures of M.J.'s true IQ, which might be more in the area of low average to average.  The examiner noted that M.J. did demonstrate a facility with numbers.  On achievement tests, he performed below his age and grade level in all areas; however, the examiner commented that the scores were not consistent with an IQ of 56, reinforcing the idea that the WISC-III was not a valid measure of his IQ.  Vineland scores were low in the areas of daily living skills and socialization.  His overall composite adaptive behavior level showed a mild deficit and was in the age range of 10 years and 3 months.  Draw-a-Person (DAP) testing suggested defensiveness and sexual identity issues.  

* The examiner who performed the July and August 1994 psychological testing opined that M.J. did not meet the requirements for placement in special education services and commented that his true IQ and achievement performances were most likely in the low average areas.  She commented that he presented with a personality which was one of avoiding interaction with others and being guarded.  He was described as isolative and content to keep to himself.  

* A February 1995 Termination Summary reports that M.J. was diagnosed with separation anxiety and schizoid personality disorder.  His problems included fear of going to school, depressive features, flat affect, hyposomnia, and being withdrawn and apathetic.  It was noted that he did not care for basic hygiene.  He was described as fearing social interaction, having no friends, lacking basic social skills, and experiencing chronic isolation.  With treatment, M.J. was able to attend school for approximately three months with sporadic bouts of non-attendance.  His depressive features were reduced and he improved his basic hygiene skills and improved his social isolation.  

* M.J.'s school transcripts show that in the grading period ending in February 1993, he earned an A in football and Bs in science, history and transportation technology.  He earned Cs in algebra and English.  For the grading period ending in June 1993, he earned an A in transportation technology, Bs in history and English, Cs in football and science, and an F in algebra.  For the grading period ending in January 1994 he earned an A in mathematics Cs in biology, pre-engineering and pre-hotel management, and Ds in English and history.  His transcripts for the grading periods ending in June 1994 and January 1995 note that he had withdrawn from all classes with the exception of pre-engineering, which he failed in June 1994 and automotive service, which he failed in January 1995.  

* M.J. was hospitalized in November and December 1996 after being petitioned by his mother.  He reportedly refused to care for his personal hygiene and grooming, would continuously rub his eyes until they became severely red and was self mutilating and digging in his legs.  He was also lying on top of extension cords and playing with water.  M.J. reported that he was depressed.  His affect was constricted and he appeared to be responding to internal stimuli.  He reported that he dropped out of school because of peer pressure stating that he was teased because of his name.  He stated that his depression started in 10th grade, but his grandmother died earlier that year and he became more depressed after her death.  It was noted that, despite dropping out of school, he became involved with an electrical program.  It was noted that, in 1993, he actively participated in a youth program and, that summer, was awarded the best of players from the University of Michigan.  M.J.'s chief complaint was depression since the death of his grandmother in August 1996.  The Axis I discharge diagnosis was major depression.  

* An undated treatment record reflects that M.J. reported feeling depressed off and on since age 15 with increased depression since the death of his grandmother in August 1996.  

* In a disability report completed in conjunction with his claim for Social Security Administration (SSA) benefits, M.J. indicated that he was mentally and physically disabled as a result of a head injury, broken ankle, heart murmur, cut and broken fingers, and mental retardation.  He indicated that his condition first bothered him in January 1994.  His sister reported that he had been disabled since age 14 and his condition had gotten worse since age 15 or 16.  

* During a January 1997 psychiatric consultation, M.J. reported that he had "been depressed for a long time a year."  According to his intake paperwork, M.J. was hiding in his closet or under his sheets, was not bathing, and refused to leave the house.  M.J. reported that his upstairs neighbors made too much noise and he could not sleep and all of his troubles began when they moved in.  He attributed much of his difficulty to these neighbors.  He indicated that he had had summer jobs working with computers and had "the possibility of future employment with them."  He indicated that he was a good reader and wanted employment, but stated that he could not leave the house.  On examination, mood and affect were within normal limits and thought was logical and organized until mental illness was discussed, at which point M.J. expressed some delusional thinking about his neighbors.  The diagnosis was depressive disorder not elsewhere classified.  

* A January 1997 discharge summary notes that M.J.'s adaptive functioning for the past year had been fair.  The discharge diagnosis was major depressive disorder, single episode.  

* In January 1997, a guardian ad litem opined that M.J. was in need of a guardian and reported that, given his mental condition, he was unable to make or communicate informed decisions concerning his person.  

* Psychological testing performed in February 1997 revealed a verbal IQ score of 76 and a performance IQ score of 53 for a full scale IQ score of 69, which would place M.J. in the mild range of mental retardation.  The psychologist opined that the results reflected M.J.'s capabilities and commented that he seemed able to manage his funds in his own best interest.  He was able to follow instructions and had appropriately developed social skills.  

* In February 1997, M.J. underwent a psychiatric examination in conjunction with his SSA claim.  He reported that he had been depressed for one year secondary to the death of his grandmother.  He denied having physical problems and reported that he had been in a psychiatric hospital once and in psychiatric therapy for four months.  He described a normal childhood and reported that he dropped out of 11th grade.  He reported that he occasionally went to church and watched television "all day" in his free time.  He stated that he did light household chores, but was not able to cook a proper meal.  

* On examination in February 1997, no unusual or bizarre behavior was noted.  M.J. was quiet and calm, but smiled inappropriately.  There were no memory problems.  He was in touch with reality, his self-esteem was good, and his psychomotor activity was normal.  He had no insight.  He stated that he wanted to get a job.  His thought process was well organized and easy to follow and speech was spontaneous, logical, and goal directed.  He denied hallucinations, delusions, persecutions, obsessions, thoughts controlled by others, or unusual powers.  He stated that he had been feeling sad and depressed for one year, but denied feeling hopeless, helpless, or worthless or having mood swings or anxiety attacks.  The Axis I diagnoses were depressive disorder, not otherwise specified, and impulsive disorder, not otherwise specified.  The Axis II diagnosis was mild mental retardation.  The psychiatrist assigned a GAF score of 45 and reported that his prognosis was guarded.  He opined that M.J. was not able to manage his benefit funds.  

* In conjunction with M.J.'s SSA claim, a psychologist commented in March 1997 that, despite the results of psychological testing performed in February 1997, there was no indication of mental retardation in the developmental period.  She added that the February 1997 psychiatric report revealed a fairly normal mental status examination, including the areas that related to cognition.  The psychologist opined that records of M.J.'s school grades and objective and detailed records of his activities of daily living needed to be obtained.  

* In July 1997, SSA determined that M.J. was disabled as a result of mental retardation and affective disorders and his disability began on July 1, 1996.  The disability determination sheet indicates that SSA found M.J. "incapable" per the February 1997 report.  

* During psychiatric treatment in May 1999, M.J. reported having problems since 1994.  

* A September 2002 inpatient psychiatry record documents that M.J. reported a personality change at age 13 when he was having peer problems.  Another record from that date reports that M.J. reported psychological problems since age 13.  

* A September 2003 psychiatric discharge summary reports that M.J.'s onset of illness was around age 15 when he became very depressed and began hearing voices.  The Axis I diagnosis was schizophrenia, undifferentiated type.  

* In an October 2003 Function Report completed for SSA, M.J.'s sister reported that he used to cook, clean up, cut the grass, go to school, and play baseball and basketball, but then "he got sick."  She indicated that he would stay up all night, wear the same clothes every day and did not like to bathe and had to be reminded to take care of personal needs and grooming, including bathing and brushing his teeth, and needed reminders to take his medicine.  His sister stated that he had been unable to cook for himself since his illness and their mother prepared his meals because, otherwise, he might "burn up the apartment."  She reported that he would sometimes go shopping for a game, about once every two months for 10 minutes.  

* During a November 2003 psychiatric evaluation, M.J. was noted to be a poor historian and his mother gave most of the information, reporting that his problems started at age 16, he had a behavioral problem in school, and used to get frequent detentions and suspensions.  He was reportedly treated with Haldol and Prozac since age 16.  The Axis I diagnoses were bipolar disorder, depressed type with psychotic features, and rule out schizoaffective disorder.  

* A July 2005 psychiatric evaluation reports that M.J. had a long history of previous psychiatric hospitalizations and treatment dating back to age 12 at Aurora.  

* In October 2009, M.J.'s sister described the embarrassing incident which occurred at school in 1994 and reported that, after this incident, he was so depressed he stayed in his room for weeks, stopped bathing, and started disrespecting his family.  She reported that they took him to the hospital and he was given medication, but became worse a couple of weeks later when he stopped taking it and had to be admitted to another hospital.  She stated that "the stages kept happening" and M.J. came to live with her and, for a couple of months, he was listening and "having a good time" but then "the stage had happen again but worst."  She concluded by stating that M.J. had these "stages" every day and needed to be watched 24/7.  She added that he had been taking medication ever since the accident in his teenage years.  

* In October 2009, M.J.'s mother wrote that he had been very smart and played sports and was never disrespectful prior to the embarrassing incident at school.  She reported that, after this incident, he stayed in his room for weeks and would sit in his room talking to himself and seeing things.  She stated that he started doing things like taking baths in laundry detergent and eating food until he got sick.  She stated that weeks went by and his condition got worse so he went into the hospital.  His mother stated that, after coming out of the hospital "he was okay" but then "the whole cycle started all over again."   

* During the May 2012 hearing, the Veteran testified that, before age 18, M.J. was not taking care of himself.  He stated that he quit going to school around age 14 and it was "hard to get him out of the house at that point."  He added that M.J. had gotten worse up until the present.  The Veteran testified that, prior to age 18, M.J. was unable to communicate and was scared and reportedly had paranoia set in.  

The examiner is advised that M.J., the Veteran, M.J.'s mother, and M.J.'s sister are competent to describe symptoms which are capable of lay observation.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied the Veteran and his attorney should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



